NOT RECOMMENDED FOR PUBLICATION
                                File Name: 22a0162n.06

                                        Case No. 21-5900

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                      FILED
                                                                                 Apr 18, 2022
                                                      )
UNITED STATES OF AMERICA,                                                   DEBORAH S. HUNT, Clerk
                                                      )
       Plaintiff-Appellee,                            )
                                                      )     ON APPEAL FROM THE UNITED
v.                                                    )     STATES DISTRICT COURT FOR
                                                      )     THE WESTERN DISTRICT OF
JOHN SANDERSON,                                       )     TENNESSEE
       Defendant-Appellant.                           )
                                                      )


Before: SUTTON, Chief Judge; WHITE and THAPAR, Circuit Judges.

       THAPAR, Circuit Judge. John Sanderson took up-close pictures of an infant girl’s

genitalia. He then stored them in a secure folder on his phone alongside dozens of child-

pornography videos.     Now, he raises several challenges to his convictions and sentence.

We affirm.

                                                 I.

       In July 2019, John Sanderson was staying with his friend, Carrie Daniels. On the night of

July 28, Daniels borrowed Sanderson’s cellphone. She wanted to update her profile picture on

Facebook. So she opened the phone’s photo gallery. There, she saw two images that “disgusted”

her: (1) a little girl’s “bottom area” with Sanderson’s thumb and forefinger “separating her” labia;

and (2) a naked man with a naked “little child.” R. 108, Pg. ID 386–88.

       The next day, Daniels and her boyfriend confronted Sanderson. Sanderson got “mad” and

“irritated.” Id. at 390. He denied knowing about the pictures and even accused Daniels of putting

them in his phone. Eventually, Sanderson took his phone and left the house. Worried that
Case No. 21-5900, United States v. Sanderson


Sanderson would delete the pictures, Daniels’ boyfriend chased him down, hit him, grabbed the

phone, and gave it back to Daniels.

       Using a neighbor’s phone, Sanderson called the police and reported the incident. He told

the responding officer that Daniels had borrowed his phone and “saw something that she didn’t

like.” Id. at 331. Although he didn’t describe the pictures, Sanderson did state that he “didn’t

know how [they] got there.” Id. at 341. And he explained how Daniels’ boyfriend had “punched”

him and taken his phone. Id. at 331. After listening to this story, the officer went and spoke with

Daniels (her boyfriend had left). She showed him the pictures on the phone, and he contacted an

investigator. The officer then returned Sanderson’s phone to him and volunteered to take him to

the police station so he could give a written statement and speak with the investigator.

       At the police station, Sanderson told the investigator that four “vagina pictures” of a “small

young girl” were found on his phone. Id. at 357. But he claimed that he was unaware the pictures

were on his phone and denied knowing the girl’s identity. In fact, Sanderson said he “would have

already reported it” if he had known. Id. He also showed the investigator the phone’s password

and consented to a forensic examination of the phone.

       From there, the investigator turned the phone over to an officer with the FBI’s Child

Exploitation Task Force. He performed a “basic examination” of the phone that revealed three

pictures of a “very young female” laying on a green and tan rug with her “legs . . . spread” to

display her genital area. Id. at 410, 413. To discover the girl’s identity, the officer showed redacted

versions of the pictures to Sanderson’s relatives. Sanderson’s cousin Kailey identified the girl as

her daughter, A.L. Kailey confirmed that Sanderson had stayed at her home from March through

early May 2019—when A.L. was not even two years old, couldn’t speak in sentences, and was

still wearing diapers.


                                                 -2-
Case No. 21-5900, United States v. Sanderson


       Sanderson was arrested on August 29 and later charged with producing and possessing

child pornography. He agreed to speak with an investigator once again. This time, Sanderson

admitted that he took the pictures and confirmed that the girl was A.L. But he claimed that he took

the pictures because A.L. was “having some pain when using the bathroom” and her genital area

was red. Id. at 421. He also said he took the pictures to share with Kailey and that Kailey knew

about the pictures. Kailey, however, testified that A.L. was not having any difficulty urinating and

did not have a rash or redness in her genital area. She also stated that Sanderson never said A.L.

was having trouble urinating, shared the pictures with her, or told her about them.

       Sometime later, Sanderson’s phone was examined a second time using more advanced

technology. The forensic examiner found a “double password protected, hidden, and encrypted”

folder called “My Privates” on the phone. Id. at 464–65. That folder contained dozens of child-

pornography videos that had been downloaded from the internet. And it also contained the picture

of Sanderson’s “fingers spreading [A.L.’s] vagina for the camera.” Id. at 493. The metadata for

that photo showed that it was created on April 30, 2019. Moreover, the forensic examiner found

another folder titled “PicsArt,” which contained an edited version of the picture of A.L. that deleted

identifying features (like Sanderson’s hand).

       The jury convicted Sanderson for the production and possession of child pornography.

See 18 U.S.C. § 2251(a), (e); id. § 2252(a)(4)(B), (b)(2). His advisory Guidelines sentence was

life, subject to a statutory maximum of 600 months. The district court sentenced him to a below-

Guidelines term of 480 months’ imprisonment. He appealed.

                                                 II.

       On appeal, Sanderson raises three main issues. First, he argues that his convictions are not

supported by sufficient evidence.        Second, he challenges his sentence as procedurally


                                                -3-
Case No. 21-5900, United States v. Sanderson


unreasonable. And third, he contends that the district court imposed a substantively unreasonable

sentence. We address each in turn.

                                                 A.

       We begin with Sanderson’s sufficiency arguments. We review the sufficiency of the

evidence de novo. See United States v. Napier, 787 F.3d 333, 344 (6th Cir. 2015). “A defendant

challenging the sufficiency of the evidence bears a very heavy burden.” United States v. Warshak,

631 F.3d 266, 308 (6th Cir. 2010) (citation omitted). We must uphold Sanderson’s convictions if,

“after viewing the evidence in the light most favorable to the prosecution, any rational trier of fact

could have found the essential elements of the crime beyond a reasonable doubt.” Jackson v.

Virginia, 443 U.S. 307, 319 (1979). The government may carry its burden with “circumstantial

evidence alone, and such evidence need not exclude every possible hypothesis except that of guilt.”

United States v. Jackson, 55 F.3d 1219, 1225 (6th Cir. 1995).

       Production. A defendant is guilty of producing child pornography if, among other things,

he “employs, uses, persuades, induces, entices, or coerces any minor to engage in . . . any sexually

explicit conduct for the purpose of producing any visual depiction of such conduct.” 18 U.S.C.

§ 2251(a). Sanderson challenges this conviction on two grounds. First, he says that the pictures

don’t depict “sexually explicit conduct.” Appellant’s Br. 34. And second, he asserts that he didn’t

take the pictures “for the purpose of producing a visual depiction of sexually explicit conduct.”

Id.

       Start with Sanderson’s first contention. Congress has defined “sexually explicit conduct”

to include the “lascivious exhibition of the anus, genitals, or pubic area of any person.” 18 U.S.C.

§ 2256(2)(A)(v). We consider six factors to decide whether a depiction is “lascivious.” See United

States v. Daniels, 653 F.3d 399, 407 (6th Cir. 2011). Those factors ask whether: (1) “the focal


                                                -4-
Case No. 21-5900, United States v. Sanderson


point of the visual depiction is on the child’s genitalia or pubic area”; (2) “the setting of the visual

depiction is sexually suggestive”; (3) “the child is depicted in an unnatural pose, or in inappropriate

attire, considering the age of the child”; (4) “the child is fully or partially clothed, or nude”; (5) “the

visual depiction suggests sexual coyness or a willingness to engage in sexual activity”; and (6) “the

visual depiction is intended or designed to elicit a sexual response in the viewer.” Id. This list is

“not exhaustive, and an image need not satisfy every factor to be deemed lascivious.” United

States v. Brown, 579 F.3d 672, 680 (6th Cir. 2009) (citation omitted).

        A rational factfinder could find that the pictures Sanderson produced are lascivious and

therefore depict sexually explicit conduct. The pictures show a nude child laying on her back in

an unnatural pose—in one, Sanderson’s hand is holding her legs apart; in another, he’s using his

fingers to spread her labia for an up-close picture. The focal point of each picture is the child’s

genitals. See, e.g., United States v. Nichols, 527 F. App’x 344, 347 (6th Cir. 2013). And based on

these facts, we have no doubt that a rational factfinder could also conclude the pictures were

“designed to elicit a sexual response in the viewer.” Daniels, 653 F.3d at 407; see also Brown,

579 F.3d at 681. Taken together, sufficient evidence supports the jury’s finding that the pictures

depict sexually explicit conduct.

        Sufficient evidence also supports the jury’s finding that Sanderson’s purpose was to

produce a visual depiction of sexually explicit conduct. See 18 U.S.C. § 2251(a). According to

Sanderson, his purpose was innocent—he wanted to “document that there was a rash that the

mother needed to know about.” Appellant’s Br. 34. To bolster this claim, Sanderson points out

that he turned the phone over to the police, volunteered to speak with an investigator, admitted that

he took the pictures, and even let others borrow his phone.




                                                   -5-
Case No. 21-5900, United States v. Sanderson


       But taking the facts in the light most favorable to the government, see Jackson, 443 U.S.

at 319, sufficient evidence supports the jury’s finding that Sanderson’s purpose was to produce a

visual depiction of sexually explicit conduct. At his first interview, Sanderson denied knowing

the pictures were on his phone. He even accused Daniels of putting them there. During his second

interview, however, Sanderson’s story changed. He told the investigator that he took the pictures

to document a rash and redness for Kailey because A.L. was having trouble urinating. He also

claimed that Kailey knew about the pictures. But Kailey testified that A.L. didn’t have any

difficulty urinating. Nor did she have a rash or redness in her genital area. What’s more, Kailey

testified that Sanderson never said A.L. was having trouble urinating, shared the pictures with her,

or told her about them.

       The second forensic examination of Sanderson’s phone also suggests an illicit purpose.

Indeed, that examination didn’t reveal any searches for terms like “rashes,” “diaper rash,” or “pain

while urinating.” R. 108, Pg. ID 497. Instead, it found pictures of A.L. stored in a “double

password protected, hidden, and encrypted” folder called “My Privates.” Id. at 464–65. An edited

version of A.L.’s picture—which removed identifying features, like the rug and Sanderson’s

hand—was also stored there. And so were dozens of child-pornography videos that had been

downloaded from the internet.       Of course, as Sanderson points out, he consented to that

examination and voluntarily spoke with investigators. But given the other evidence presented at

trial, the jury could reasonably interpret these acts as an effort to deflect blame. Thus, we conclude

that sufficient evidence supports the illicit-purpose element as well.

       Possession. Sanderson also disputes his conviction for possession of child pornography.

To secure a conviction on this charge, the government needed to prove that, among other things,

the defendant “knowingly possesse[d]” a visual depiction of a “minor engaging in sexually explicit


                                                -6-
Case No. 21-5900, United States v. Sanderson


conduct.” 18 U.S.C. § 2252(a)(4)(B). As we discussed above, the evidence establishes that

Sanderson produced visual depictions of A.L. engaged in sexually explicit conduct. The evidence

also establishes that Sanderson then stored those pictures on his phone, along with child-

pornography videos. The phone belonged to Sanderson; indeed, the only two registered users were

“J. W. Sanderson” and “Secure Folder.” R. 108, Pg. ID 481. That phone was activated on June

3, 2019, and immediately received a message welcoming “John” to Samsung. Id. at 475. Right

after the phone was activated, its secure folder was created and pictures of A.L. were moved there,

where edited versions of them were stored alongside other child pornography. And that same day,

the phone uploaded a “selfie of [a man’s] naked butt” to a Grindr account associated with

Sanderson. Id. at 479, 501, 508. When viewed as a whole, this evidence shows that Sanderson

created and managed the secure folder. And based on that evidence, a rational factfinder could

conclude beyond a reasonable doubt that Sanderson “knowingly possesse[d]” a visual depiction of

a “minor engaging in sexually explicit conduct.” 18 U.S.C. § 2252(a)(4)(B).

                                                B.

       Next, Sanderson contends that his sentence is procedurally unreasonable. Given his

convictions, Sanderson’s base offense level was 32. See U.S.S.G. § 2G2.1(a). The district court

then applied five enhancements: (1) a four-level increase because his offense involved a minor

under age 12, see id. § 2G2.1(b)(1)(A); (2) a two-level increase because the offense involved “the

commission of a sexual act or sexual contact,” see id. § 2G2.1(b)(2)(A); (3) a four-level increase

because the offense involved material portraying an infant or toddler, see id. § 2G2.1(b)(4)(B);

(4) a two-level increase because Sanderson was A.L.’s caregiver at the time of the offense, see id.

§ 2G2.1(b)(5); and (5) a five-level increase because Sanderson was a repeat-and-dangerous sex

offender, see id. § 4B1.5(b)(1). Those enhancements increased his offense level to 49. But


                                               -7-
Case No. 21-5900, United States v. Sanderson


because the Guidelines cap a defendant’s offense level at 43, the district court treated Sanderson’s

offense level as 43. See id. ch. 5, pt. A, cmt. n.2 (“An offense level of more than 43 is to be treated

as an offense level of 43.”). That offense level produced an advisory Guidelines sentence of life,

with a statutory maximum of 600 months. See 18 U.S.C. §§ 2251(e), 2252(b)(2).

       On appeal, Sanderson challenges three enhancements—the two-level sexual-contact

enhancement, the two-level caregiver enhancement, and the five-level repeat-and-dangerous-

offender enhancement. We review interpretations of the Guidelines de novo, but the factual

findings supporting their application for clear error. See United States v. Sweeney, 891 F.3d 232,

237 (6th Cir. 2018). To be procedurally reasonable, the district court must “properly calculate the

guidelines range, treat that range as advisory, consider the sentencing factors in 18 U.S.C.

§ 3553(a), refrain from considering impermissible factors, select the sentence based on facts that

are not clearly erroneous, and adequately explain why it chose the sentence.” United States v.

Bailey, 931 F.3d 558, 562 (6th Cir. 2019) (citation omitted).

       Start with the two-level sexual-contact enhancement. The Guidelines instruct district

courts to apply a two-level enhancment if the offense involved “the commission of a sexual act or

sexual contact.” U.S.S.G. § 2G2.1(b)(2)(A). And “sexual contact” includes “the intentional

touching, either directly or through the clothing, of the genitalia, anus, groin, breast, inner thigh,

or buttocks of any person with an intent to abuse, humiliate, harass, degrade, or arouse or gratify

the sexual desire of any person.” 18 U.S.C. § 2246(3); see also U.S.S.G. § 2G2.1 cmt. n.2.

Sanderson concedes that he intentionally touched A.L. But he claims that he didn’t do so with the

“intent to abuse, humiliate, harass, degrade, or arouse or gratify the sexual desire of any person.”

Appellant’s Br. 41.




                                                 -8-
Case No. 21-5900, United States v. Sanderson


       As the district court found, the evidence presented at trial was “overwhelming” that

Sanderson took pictures of A.L. for “sexual gratification.” R. 110, Pg. ID 659–60. For starters,

the evidence discounted Sanderson’s claim that he took pictures of A.L.’s genitals to document a

rash or redness. Indeed, Sanderson never mentioned a rash or redness or the pictures to A.L.’s

mother. Nor did the forensic examination of his phone reveal any attempts to search for “diaper

rash,” “pain while urinating,” or similar words and phrases. R. 108, Pg. ID 497. What’s more,

that examination uncovered pictures of A.L. stored in a “double password protected, hidden, and

encrypted” folder called “My Privates.” Id. at 464–65. In fact, A.L.’s picture had been edited to

remove Sanderson’s identifying features. And that picture was stored with dozens of child-

pornography videos. Taken together, the district court did not err in concluding that Sanderson

intentionally touched A.L.’s genitals “with an intent to abuse, humiliate, harass, degrade, or arouse

or gratify the sexual desire of any person.” 18 U.S.C. § 2246(3).

       Now, the two-level caretaker enhancement. This enhancement applies if the minor was “in

the custody, care, or supervisory control of the defendant.”         U.S.S.G. § 2G2.1(b)(5).    The

Guidelines explain that this enhancement “is intended to have broad application and includes

offenses involving a minor entrusted to the defendant, whether temporarily or permanently.” Id.

§ 2G2.1 cmt. n.5(A). Courts must “look to the actual relationship that existed between the

defendant and the minor and not simply to the legal status of the defendant-minor relationship.”

Id. For instance, “teachers, day care providers, baby-sitters, or other temporary caregivers are

among those who would be subject to this enhancement.” Id.

       The district court determined that, though the relationship was informal, Sanderson “was

definitely considered a babysitter from time to time.” R. 110, Pg. ID 665. And that finding is

supported by the evidence. For about two months in 2019, Sanderson lived with his cousin


                                                -9-
Case No. 21-5900, United States v. Sanderson


Kailey’s family—which included Kailey, her father, stepmother, fiancé, and daughter. In her

testimony at trial, Kailey indicated that she would sometimes leave A.L. behind at home when,

say, she went to the grocery store. When that happened, A.L. wasn’t left “in [Sanderson’s] care

by [himself]”—her father or stepmother would also be there. R. 108, Pg. ID 451. The implication,

the district court reasonably found, was that Sanderson would sometimes help watch A.L., even if

he wasn’t the only one in the house. See United States v. Carson, 539 F.3d 611, 612 (7th Cir.

2008) (Easterbrook, J.) (rejecting the notion that “only one person at a time” can have supervisory

control over a child). And this conclusion is bolstered by the fact that Sanderson could be alone

with A.L., and that he helped take care of other children in homes he stayed in. Although it’s a

close call, we aren’t “left with the definite and firm conviction that a mistake has been committed”

in finding that Sanderson had temporary responsibility for A.L. Anderson v. City of Bessemer

City, 470 U.S. 564, 573 (1985) (citation omitted). So the district court did not clearly err, and we

affirm this enhancement too.

         Because we affirm the two enhancements discussed above, we need not address whether

the district court properly applied a five-level enhancement under § 4B1.5(b)(1).1 After all,

Sanderson’s offense level was 49 (which the district court had to treat as an offense level of 43).

So even assuming the district court incorrectly applied the five-level enhancement here,

Sanderson’s total offense level would be 44, which is still above the maximum offense level of 43.

Either way, then, his Guidelines sentence is life, subject to a statutory maximum of 600 months.

See U.S.S.G. ch. 5, pt. A; 18 U.S.C. §§ 2251(e), 2252(b)(2). In other words, “even if the district



1
  Additionally, because Sanderson did not challenge the district court’s elevation of his criminal history category from
III to V pursuant to § 4B1.5, below or on appeal, we need not address whether the district court erred in this regard.
We note, however, that if a defendant has an offense level of 43, the Guidelines sentence is life no matter the criminal
history category. See United States v. Faulkner, 926 F.3d 266, 275 (6th Cir. 2019).

                                                        - 10 -
Case No. 21-5900, United States v. Sanderson


court erred in applying the enhancement, that error would not have affected [the defendant’s]

offense level or Guideline range and was therefore harmless.” United States v. Castro, 960 F.3d

857, 867 (6th Cir. 2020). So we decline to address this argument. See United States v. Whyte, 795

F. App’x 353, 366 (6th Cir. 2019) (“[W]e need not discuss this issue . . . because any error resulting

from the district court’s application of the enhancement was harmless.”).

                                                 C.

       Finally, Sanderson contends that his 480-month, below-Guidelines sentence is

substantively unreasonable. We review the substantive reasonableness of a sentence for an abuse

of discretion. United States v. Cochrane, 702 F.3d 334, 343 (6th Cir. 2012). In doing so, we ask

whether the chosen sentence is “adequate, but not greater than necessary to accomplish the

sentencing goals identified by Congress in 18 U.S.C. § 3553(a).” Id. at 345 (quotation marks and

citation omitted). “A sentence may be considered substantively unreasonable when the district

court selects a sentence arbitrarily, bases the sentence on impermissible factors, or gives an

unreasonable amount of weight to any pertinent factor.” Id. (citation omitted). And when—as

here—a district court imposes a below-Guidelines sentence, a defendant challenging it bears an

especially “heavy burden.” United States v. Greco, 734 F.3d 441, 450 (6th Cir. 2013).

       Sanderson argues that his sentence is “excessively high.” Appellant’s Br. 48. Pointing to

national sentencing data collected by the Sentencing Commission, Sanderson contends that he

received an unusually high sentence. He also asserts that the district court gave too “little weight”

to his lack of prior child-exploitation convictions and too much weight to the “charged and

uncharged conduct” in his presentence report. Id. at 49.

       We disagree. The district court listened to the parties’ arguments and gave a thorough

explanation of the sentence imposed. The court began by explaining the “extremely serious” and


                                                - 11 -
Case No. 21-5900, United States v. Sanderson


“heartbreaking” nature of the offense. R. 110, Pg. ID 694. And he discussed Sanderson’s personal

history and characteristics, including that Sanderson “always had the basic necessities,” “attended

church with his family,” and “did not experience any type of abuse or neglect.” Id. at 695.

Although the court acknowledged that Sanderson had no prior child-exploitation convictions, it

worried about a “risk of recidivism” given the amount of child pornography found on his phone

as well as the technical sophistication Sanderson displayed. Id. at 695–97. The court also

considered the need to protect the public from Sanderson and others like him—people who exploit

“young” and “defenseless” children. Id. at 696. Weighing these considerations together, the court

found that a below-Guidelines sentence of 480 months was appropriate.

       The district court did not abuse its discretion. Sanderson argues that he received an

unusually high sentence in light of Sentencing Commission data. But the district court wasn’t

required to consult the Sentencing Commission’s data before imposing a sentence. See United

States v. Hymes, 19 F.4th 928, 935 (6th Cir. 2021) (explaining that we have never “required a

district court to consult the Sentencing Commission’s collected data before issuing a sentence”).

And although district courts must consider sentence disparities under § 3553(a)(6), the advisory

Guidelines range addresses “the statutory purpose of combatting disparity.” Id. at 937; see also

United States v. Volkman, 797 F.3d 377, 400 (6th Cir. 2015). So when a district court imposes a

within-Guidelines or below-Guidelines sentence, such disparaties are ordinarily accounted for. In

any event, this factor is just “one among many,” so the district court may rely on other factors to

impose a higher sentence. Hymes, 19 F.4th at 937. Of course, Sanderson also argues that the

district court gave too little weight to his criminal history and too much weight to other

considerations.   But given the facts here, the district court reasonably concluded that the

seriousness of the offense, the risk of recidivism, and the need for general deterrence were entitled


                                               - 12 -
Case No. 21-5900, United States v. Sanderson


to great weight. See United States v. Sexton, 512 F.3d 326, 332 (6th Cir. 2008). And to the extent

Sanderson argues the district court should have balanced those factors differently, that’s “beyond

the scope of our appellate review.” Id. (citation omitted).

                                         *       *       *

       We affirm.




                                               - 13 -